Citation Nr: 0713469	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from February 15, 1996 to 
November 9, 2001.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1995 to February 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2001 and June 2002 rating decisions of the VA 
Regional Office (RO) in St. Petersburg, Florida.  The May 
2001 decision granted service connection and a 70 percent 
rating for PTSD, effective from February 15, 1996.  In April 
2002, the veteran filed a notice of disagreement with the 
initial rating assigned to this condition.  The June 2002 
rating decision subsequently increased the rating to 100 
percent, effective November 9, 2001.  The veteran continued 
her disagreement with the initial 70 percent rating assigned 
for her PTSD from February 15, 1996 to November 9, 2001.  In 
April 2003, the RO issued a statement of the case (SOC) which 
characterized the issue on appeal as entitlement to an 
effective date prior to November 9, 2001 for a 100 percent 
evaluation for PTSD.  The Board has characterized this issue 
as entitlement to a PTSD rating higher than 70 percent from 
February 15, 1996 to November 9, 2001. 

In April 2004, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the attorney representing the 
veteran before the Court at that time filed a motion to 
vacate the Board's decision and to remand to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), based on 
Court decisions that did not exist at the time of the Board's 
decision.  The Court granted the motion that month, vacating 
and remanding the case to the Board.  

Upon return from the Court, the Board remanded the appeal to 
the RO in August 2006 for compliance with the VCAA, per the 
Court's instructions.  The RO then issued a supplemental 
statement of the case (SSOC) in December 2006, and has 
otherwise complied with the Board's remand instructions.  The 
case has been returned to the Board and is again ready for 
appellate action.  The veteran is currently unrepresented 
before the VA at this time.


FINDING OF FACT

From February 15, 1996 to November 9, 2001, the veteran's 
PTSD symptoms produced no more than severe industrial and 
social impairment.  During this period, her PTSD symptoms did 
not produce more than some occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
During this period, her PTSD symptoms did not prevent gainful 
employment.  


CONCLUSION OF LAW

The criteria for a PTSD rating in excess of 70 percent from 
February 15, 1996 to November 9, 2001 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training from October 
3, 1995 to February 14, 1996.  Service medical records (SMRs) 
from this time are negative for psychiatric problems.  There 
are no contemporaneous service records of any assault/rape 
involving the veteran during this time.  A January 1996 
service medical record notes that she reported that she had 
had unprotected intercourse, and she wanted to be checked out 
for any sexually transmitted diseases. 

In June 1996, she filed a claim seeking service connection 
for PTSD.  She attributed this condition to an alleged 
assault/rape during service in January 1996.  In describing 
the alleged service episode, she said she and male/female 
friends were out drinking on the town; she passed out, and 
awoke the next morning in a hotel with her friends; at that 
point she noted signs which she interpreted as indicating she 
had been sexually assaulted by one of the men; and she 
believed she had been the victim of date rape after being 
drugged the night before.  The veteran said that she told 
some service personnel about the incident but she did not 
follow through with a formal prosecution of her alleged 
assailant.  After filing her claim for service connection for 
PTSD, the veteran submitted a number of newspaper and similar 
articles, which generally concern sexual harassment and abuse 
within the military.

In August 1996, a VA examination for PTSD was conducted.  The 
report noted the veteran gave a history of a service rape in 
January 1996, with subsequent fear of physical harm from her 
attacker following this incident.  The report noted that for 
the past four months she has been working as a renewal 
manager for a pest control company.  Her employment required 
that she make telephone contact with the company's customers.  

Importantly, the veteran noted that she was working 50 to 60 
hours per week in order to keep her mind off her problems.  

She also reported having nightmares, difficulty sleeping, and 
rashes.  Mental status examination revealed her to be alert 
and oriented times three, neatly dressed and groomed, 
cooperative, with good eye contact, and in mild distress.  
Her affect was blunted and her mood anxious.  Her speech was 
clear, coherent, goal directed, unpressured, and without 
flights of ideas or looseness of association.  She had no 
suicidal or homicidal ideations.  No auditory or visual 
hallucinations.  Her insight was fair to good, and her 
judgment was good.  The report concluded with a diagnosis of 
PTSD of moderate to severe intensity, and adjustment disorder 
with anxious mood.  The assigned Global Assessment of 
Functioning (GAF) score was 50.  

Medical treatment reports, dated from May 1996 to August 
1999, were received from the Westside Regional Medical Center 
and VA Medical Centers.  A treatment summary from the 
veteran's private physician, dated in August 1998, noted that 
she was being treated for palpitations, that tests for this 
condition were pending, and that she should not undergo 
strenuous activity until the tests results were returned.  
Treatment reports, dated in August 1999, noted that she was 
still in the Army Reserve, and that she became anxious and 
tense, and developed a rash when she had to go to drill once 
a month.  A mental status examination, performed in August 
1999, noted that she was alert and fully oriented.  Her 
affect was appropriate, and there was no evidence of 
psychosis.  She denied any suicidal or homicidal ideations or 
intent, and denied having any hallucinations or delusions.  
She was somewhat anxious, and this increased when discussing 
the earlier rape or her current drill attendance or 
anticipation of the same.  A subsequent treatment report, 
dated in August 1999, noted that she had started a new job at 
the Public Defender's Office, and indicated that she was 
experiencing much less stress.  The report noted an 
assessment of continuing anxiety attacks even though she had 
not been going to drill and appeared to like her new job.  A 
treatment summary, dated in August 1999, from a VA clinician 
noted that the veteran should not be attending the drills for 
her Army Reserve training.  

Treatment reports in November 2000 noted her complaints of 
nightmares, difficulty sleeping, tension, and anxiety.  She 
indicated that she had met a new male friend, and was excited 
and nervous about the possibility of a new relationship.  The 
report also noted that she continued to work two jobs and 
reported being physically tired most of the time.  The report 
noted an assessment that the main issue for the veteran was 
maintaining control in her life.  She was alert and oriented, 
mood was calm, somewhat anxious, and affect was appropriate.  
Treatment reports, dated in December 2000, noted that the 
veteran had discussed methods of breaking off a relationship 
with her male friend.  A subsequent treatment report noted 
that she had met a new male friend.  

In January 2001, the veteran submitted a statement in which 
she said she had symptoms of flashbacks, nightmares, tremors, 
difficulty with relationships, sleep deprivation, anxiety, 
panic attacks, depression, and frequent visits to the VA 
Medical Center for emotional support.

In May 2001, a VA examination for PTSD was conducted.  The 
report of this examination noted that the veteran's claims 
folder had been reviewed.  In the last five years she had 
been employed by the County Clerk's Office, where she worked 
three years as a deputy clerk, and two years ago she was 
promoted to a legal secretary position with the Public 
Defender's Office.  She reported that she was working 40 
hours per week.  She also indicated that she had not been 
hospitalized for psychiatric reasons.  Her current symptoms 
consisted of nightmares, difficulty sleeping, anxiousness, 
and feelings of fear.  Objective examination revealed her to 
be alert, oriented times three, neatly and casually dressed, 
with good eye contact, and in no apparent distress.  Affect 
was blunted and mood anxious.  Her speech was clear, 
coherent, goal directed and unpressured.  No flight of ideas 
or looseness of association was noted.  There were no 
suicidal or homicidal ideations, no auditory or visual 
hallucinations, and no delusions.  Insight and judgment were 
fair.  The report concluded with a diagnosis of PTSD, and 
listed a GAF score of 50.  The VA examiner noted that she had 
been raped during service, and continued to present with 
disturbed sleep, nightmares, hypervigilance, hyperarousal, 
intrusive thoughts, avoidance of reminders or feelings of 
vulnerability, blunted affect, and much general anxiety and 
fear.  Symptoms reportedly interfered with her sense of well-
being, sleep, and ability to relate to others.  The GAF was 
said to be approximately 50.

Records show that on September 28, 2001, the veteran was 
hospitalized following a grand mal seizure.  The hospital 
diagnosis was new onset of grand mal seizures preceded by 
aura, and history of intermittent auras throughout her life 
without seizures.  

A statement from the veteran, received November 9, 2001, 
noted that she has been bothered by panic attacks, sleep 
deprivation, depression and feelings of hopelessness.  At 
that time, she submitted an Application for Increased 
Compensation Based on Unemployability, VA Form 21-8940.  She 
noted that she had been continually employed working 40 hours 
per week from March 1996 to September 2001.  From March 1996 
to October 1996, she worked as a renewal manager for a pest 
control company.  From October 1996 to August 1999, she 
worked for the County Clerks Office, initially as a domestic 
violence clerk, and then a criminal clerk.  She then worked 
as a legal secretary for the Public Defender's Office from 
August 1999 to September 2001.

A VA employment information request form received from the 
County Clerk's Office noted that she had worked there from 
October 1996 to August 1999.  A VA employment information 
request form received from the Public Defender's Office noted 
that the veteran had worked there as a legal secretary from 
August 1999 to September 28, 2001.  

II.  Analysis

By way of a June 2002 rating decision, the veteran was 
granted a 100 percent rating for her service-connected PTSD, 
effective from November 9, 2001.  The veteran is seeking a 
rating in excess of 70 percent for her service-connected PTSD 
during an earlier period from February 15, 1996 to November 
9, 2001.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran has appealed the initial 70 percent rating 
assigned after the grant of service connection for PTSD.  In 
such instances, different percentage ratings may be assigned 
for different periods of time, based on the facts found (so-
called "staged ratings").  Fenderson v. West, 12 Vet. App. 
119 (1999).  Obviously, there have been minor day-to-day 
fluctuations in impairment from PTSD, but the focus is on 
determining if and when there was a significant change in the 
overall level of the disability.  Effective since November 9, 
2001, the RO has assigned a 100 percent rating for PTSD, and 
the rating since then is not in issue in this appeal.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The criteria for evaluating mental disorders were changed 
during the course of the appeal.  Either the old or the new 
rating criteria may apply to the veteran's case, whichever 
are more favorable to her, although the new criteria are only 
applicable to the period of time since their effective date.  
VAOPGCPREC 3-2000.

Under the old criteria, in effect prior to November 7, 1996, 
a 70 percent evaluation for PTSD is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted (1) 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Moreover, the old criteria provided that when the veteran's 
only service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

Under the new rating, effective from November 7, 1996, a 70 
percent rating is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  The psychiatric 
symptoms listed in the rating criteria are not exclusive, but 
are examples of typical symptoms for the listed percentage 
ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002)

In evaluating the evidence, the Board has noted the GAF 
scores which clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 9 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); 38 C.F.R. § 4.130 (1996); VAOPGCPREC 10-95.

With regard to the level of impairment from service-connected 
PTSD during the period from February 15, 1996 (day after 
active duty for training) to November 9, 2001 (last day of 
the 70 percent rating), the evidence shows the veteran was 
gainfully employed throughout this time, until September 28, 
2001 when she was hospitalized due to a non-service-connected 
seizure.  During this period, she held responsible jobs and 
was even promoted.  Her jobs involved frequent communication 
with the public and coworkers, and during this time she also 
had dating relationships.  The Board has noted the GAF scores 
of 50 on the August 1996 and May 2001 VA examinations, yet 
the evidence as a whole shows that during this time the 
veteran was able to hold a job and had friends.  Moreover, it 
is not shown that PTSD stopped her from working as of 
September 28, 2001.  The examination and treatment records 
relevant to the period of February 15, 1996  to November 9, 
2001 show few of the typical psychiatric symptoms for a 
higher rating under the new criteria, and more importantly do 
not show total functional impairment from PTSD.  Lay 
statements submitted by the veteran and her mother in 
September 2006, although informative, do not provide a basis 
for a higher 100 percent rating prior to November 9, 2001.   

The weight of the most credible evidence demonstrates that 
during the period from February 15, 1996 to November 9, 2001, 
the veteran's PTSD symptoms produced no more than severe 
industrial and social impairment, as contemplated by the old 
rating criteria for a 70 percent rating.  During this period, 
her PTSD symptoms did not produce more than some occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, as contemplated by the new criteria for a 70 percent 
rating.  During this period, her PTSD symptoms did not 
prevent gainful employment, and did not otherwise meet the 
criteria for a 100 percent rating under either the old or the 
new rating criteria.    

It is important for the veteran to understand that the post-
service record, including some of the veteran's own 
statements to VA during the critical period of time, not only 
provide evidence against her current claim, but provide 
evidence against an evaluation of 70 percent for PTSD from 
February 15, 1996 to November 9, 2001.  This does not suggest 
that the veteran did not have PTSD at this time, but that her 
PTSD during this period did not meet the requirements of a 
higher evaluation, an evaluation based on industrial 
adaptability.  

The preponderance of the evidence is against the claim for a 
PTSD rating higher than 70 percent for the period from 
February 15, 1996 to November 9, 2001.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated April 2003 
and August 2006.  In addition, an April 2003 Report of 
Contact indicates that the RO explained the provisions of the 
VCAA to the veteran by telephone.  In any event, the above 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board emphasizes that VA's Office of General Counsel (GC) 
has held that, if, in response to notice of a decision on a 
claim for which VA has already provided notice pursuant to 38 
U.S.C.A. § 5103(a), VA receives a notice of disagreement that 
raises a new, "downstream" issue, i.e., an increased 
rating, after an initial award of service connection, VA is 
not required to provide 38 U.S.C.A. § 5103(a) notice with 
respect to that new issue.  VAOPGCPREC 9-2003.  

In this case, review of the claims folder fails to reveal any 
38 U.S.C.A. § 5103(a) notice to the veteran on the underlying 
service connection for PTSD claim granted in the May 2001 
rating decision on appeal.  Therefore, pursuant to the GC 
opinion, discussed above, VA is not exempted from providing 
the veteran with 38 U.S.C.A. § 5103(a) notice on the 
"downstream" issue of entitlement to an increased initial 
rating.  In this regard, the RO complied by providing the 
veteran with adequate VCAA notice in the subsequent VCAA 
letters as to the downstream issue of an increased initial 
rating for PTSD prior to November 9, 2001.  

Further, August 2006 and December 2006 correspondence from 
the RO advised the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In addition, the Federal Circuit recently held, as a matter 
of law, that the provision of adequate VCAA notice prior to a 
"readjudication decision" such as a SSOC "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  See Mayfield  
v. Nicholson, 20 Vet. App. 537 (2006).  In this respect, the 
RO issued all VCAA letters prior to the last December 2006 
SSOC, such that there is no prejudice to the veteran.  
Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation of defect in timing or content of 
VCAA notice that results in prejudice to the veteran.  

With respect to the duty to assist, the RO has secured SMRs, 
VA treatment records, and VA examinations.  The veteran has 
not indicated that any additional evidence remains 
outstanding.  In fact, in February 2007, the veteran 
responded that she had no further evidence to submit.  
Further, the parties of the joint motion made no reference to 
any other problem with regard to the prior decision, other 
than the issue which was fully addressed by the Board's most 
recent remand of this case to the RO. 

The joint motion cites the failure of the Board to address 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
Court's decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board must note that the Court's decision in 
Dingess was issued years after the Board's April 2004 
decision.

Notification of the VCAA was provided to the veteran within 
an April 2003 communication from the RO to the veteran and, 
most importantly, in direct contract with the veteran in 
April 2003 by the RO.  The RO contacted the veteran at her 
home solely to address the VCAA issue. 

The fact that the veteran had nothing else to submit is also 
supported by the fact that within a July 2006 statement from 
the veteran to the Board, the veteran stated, in writing, 
that she had nothing else to submit.  That notwithstanding, 
based on the March 2006 motion (in which the VA General 
Counsel had the opportunity to review the August 2003 report 
of contact with the veteran on the issue of VCAA notice), the 
Board found that it must remand this case to the RO in order 
to satisfy the recent requirements of the Court.  This having 
been accomplished, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

A rating higher than 70 percent for PTSD from February 15, 
1996 to November 9, 2001 is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


